Citation Nr: 1530808	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-07 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3. Entitlement to service connection for migraines.

4. Entitlement to service connection for a lumbar spine disorder.

5. Entitlement to service connection for radiculopathy of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to September 1988 and from December 1990 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

As discussed below, in August 2014, the Veteran requested a withdrawal of his appeal.  However, in October 2014, he filed another claim for service connection for PTSD.  Therefore, the Board considers all claims but for the claim for service connection for PTSD withdrawn.


FINDINGS OF FACT

1. In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of all issues on appeal is requested.

2. In October 2014, the Veteran submitted a new claim for service connection for PTSD; therefore, the Board considers his withdrawal of the issue for entitlement to service connection for PTSD rescinded.

3. The Veteran has a diagnosis of PTSD based on a verified stressor.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met for all issues but for entitlement to service connection for PTSD and all other issues are dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant submitted a request to withdraw his appeal in August 2014.  However, he submitted a new claim for service connection for PTSD in October 2014.  Therefore, the Board considers his request to withdraw his appeal for service connection for PTSD rescinded.  All other issues, including entitlement to service connection for an acquired psychiatric disorder other than PTSD, migraines, lumbar spine disorder, and radiculopathy of all extremities, are considered withdrawn.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration regarding these matters and they are dismissed.  Entitlement to service connection for PTSD is addressed below.

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

III. Service Connection

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f).  (The Board notes that the newer DSM-V has now been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers to the DSM-IV.  The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed.)  "[A] clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997) ("Mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis.").  

The VA regulation governing claims for service connection for PTSD has recently been amended.  Effective July 13, 2010, VA has amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, VA treatment records show a diagnosis of PTSD made by a VA psychologist based on the Veteran's reported stressor of exposure to SCUD missiles that exploded near him and the aftermath.  See VA treatment records dated November 2012.  The Board observes that in June 2010, VA verified the Veteran's exposure to SCUD missile attacks during service.  Consequently, because there is a diagnosis of PTSD that is presumed to have been made in accordance with the DSM-IV criteria, and because this diagnosis was based on a verified stressor, the Board finds that service connection for PTSD is warranted.  The appeal is granted.


ORDER

The appeals for service connection for migraines, a lumbar spine disorder, and radiculopathy of all upper and lower extremities are dismissed.

Entitlement to service connection for PTSD is granted.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


